DETAILED ACTION
Claims 1-20 are pending. Claims 1, 8, and 15 are amended.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on September 14, 2022.  As directed by the amendment: claims 1, 8, and 15 have been amended.  Thus, claims 1-20 are presently pending in this application.
Applicant’s amendment to the specification has overcome the specification objection.
Applicant’s amendment to the drawings has overcome the drawing objection.
Applicant’s amendment to the claims has overcome the 35 USC §112(b) rejections.
Applicant’s amendment to the claims has overcome the 35 USC §101 rejections.
Applicant’s amendment to the claims has not overcome the 35 USC §103 rejections.
Response to Arguments
Applicant's arguments filed September 14, 2022 have been fully considered but they are not persuasive.
Applicant argues on pages 16-20 that if the propose modification were implemented that the wearer of the embodiment in Fig. 9 of Barklow would not be able to put on or loosen the respiratory portion 122 with the rectangular scarf 146.  The examiner notes that the examiner never proposed modifying the embodiment of Fig. 9 (rectangular scarf), but rather proposed modifying the tube scarf embodiment (Figs. 1-5, para. 0073).  The embodiment of Figs. 1-5 does not include the straps or slots of the embodiments of Figs. 6-11 and thus a vertical stitch would not close off any slots or straps because they do not exist in the embodiment of Figs. 1-5.  Therefore, Applicant’s arguments regarding modification of rectangular scarf 146 (Figs. 9-11, para. 0078) that does not form a tube (see para. 0077 describing that rectangular scarf does not form a tube, in contrast with para. 0073 describing the embodiment of Figs. 1-5 as a tube) are not found persuasive.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 8, 9, 11, 12, 15, 16, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barklow (US 2016/02513959) in view of Womack (US 20140101822).
Regarding claim 1 Barklow describes a neck warmer (protective garment 140), comprising: 
a mask member (outer panel 102 and inner panel 100) having a top, a bottom, a front and an interior (see annotated Figs. 2 and 3), the interior being contoured to fit over the nose and mouth of the wearer (see Figs. 2 and 3), the mask member including a flexible material that is configured to encircle and cover the nose, mouth and neck area of the wearer (see Figs. 2 and 3, para. 0039, stretch fabric), the flexible material around the neck area being capable of stretching over the nose and constricting around the neck (stretchable material, fully capable constricting around the neck); 
a filtration material having a top edge, a bottom edge and an inner surface (see annotated Fig. 1 below), the inner surface being configured to cover the nose and mouth of the wearer (see Figs. 2 and 3), the filtration material having one or more filter layers (has at least a layer), the one or more filter layers having material sufficient to reduce a presence of certain substances in air that passes through the one or more filter layers (every material can reduce the presence of certain substances that pass through the layers, however, filter 106 specifically recites the ability to reduce inhalation of gases, odors, and particulates, para. 0043); 
a closable aperture (filter 108, filter 104, flap 138) attached to the interior of the front of the mask member, the closable aperture being sized to receive the filtration material (receives filter 106, see Fig. 2 and 3, para. 0041); 
a nose holder (nose clip 110) attached to the interior of the front of the mask member (see Fig. 1), the nose holder having a first and second nose portions (left and right sides of the noseclip), the first and second nose being configured to cover the nose of the wearer (can be shaped by the wearer to their desired shape), the nose holder being configured to hug the front of the nose of the wearer (rests on either side of the nose, para. 0045, see Fig. 2 as covers the front as well), the nose holder being formed from a semi-rigid or flexible material (flexible, para. 0045), the nose holder being biased inward and providing tension to the mask member (see Fig. 1).
The neck warmer of Barklow does not explicitly describe a first stitching having a circular shape, the first stitching being adjacent to the top of the mask member, the first stitching forming a seam that in it is entirety is spaced from the top of the mask member; a second stitching having a circular shape, the second stitching being adjacent to the bottom of the mask member, the second stitching forming a seam that in it is entirety is spaced from the bottom of the mask member; and a third stitching forming a seam that is positioned between the first stitching and the second stitching, the third stitching being secured to the mask member.
In related art for neck warmers, Womack describes a first stitching (stitching 126) having a circular shape (is circular), the first stitching being adjacent to the top of the mask member (see Fig. 1), the first stitching forming a seam that in its entirety is spaced from the top of the mask member (where the material is stitched a seam is formed, see Fig. 1); a second stitching (stitching 128) having a circular shape (is circular), the second stitching being adjacent to the bottom of the mask member (see Fig. 1), the second stitching forming a seam (where the material is stitched a seam is formed) that in its entirety is spaced from the bottom of the mask member (see Fig. 1); and a third stitching (first end and second end 118 joined by stitching, para. 0015) forming a seam being positioned between the first stitching and the second stitching (joins the ends and thus is between the two stitches), the third stitching being secured to the mask member (is stitched to the mask).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the warmer of Barklow to include the stitching configuration of Womack so that the bottom and top ends could have increased strength (para. 0015, Womack) and the components could form a secure connection at the rear of the garment.  

    PNG
    media_image1.png
    719
    668
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    805
    652
    media_image2.png
    Greyscale


Regarding claim 2, the warmer of Barklow as modified includes wherein the flexible material comprises one or more materials selected from the group consisting of: cotton (cotton, para. 0039), microfiber, synthetic fiber, polypropylene, polyethylene, wool (wool, para. 0039), silk, satin, bamboo, rayon, polyester, and poly- urethane.  
Regarding claim 4, the warmer of Barklow as modified includes wherein the mask member comprises material suitable for graphic decoration (cotton is suitable for graphic decoration).  
Regarding claim 5, the warmer of Barklow as modified wherein the mask member comprises at least one of a waterproof material and a water resistant material (wool is water resistant, para. 0039).  

Regarding claim 8, Barklow describes a neck warmer (protective garment 140), comprising:
a mask member (outer panel 102 and inner panel 100) having a top, a bottom, a front and an interior (see annotated Figs. 2 and 3), the interior being contoured to fit over the nose and mouth of the wearer (see Figs. 2 and 3), the mask member including a flexible material that is configured to encircle and cover the nose, mouth and neck area of the wearer (see Figs. 2 and 3, para. 0039, stretch fabric), the flexible material around the neck area being capable of stretching over the nose and constricting around the neck (stretchable material, fully capable of constricting around the neck); 
a filtration material having a top edge, a bottom edge and an inner surface (see annotated Fig. 1 below), the inner surface being configured to cover the nose and mouth of the wearer (see Figs. 2 and 3), the filtration material having one or more filter layers (has at least a layer), the one or more filter layers having material sufficient to reduce a presence of certain substances in air that passes through the one or more filter layers (every material can reduce the presence of certain substances that pass through the layers, however, filter 106 specifically recites the ability to reduce inhalation of gases, odors, and particulates, para. 0043); 
a closable aperture (filter 108, filter 104, flap 138) attached to the interior of the front of the mask member, the closable aperture being sized to receive the filtration material (receives filter 106, see Fig. 2 and 3, para. 0041); 
wherein the closable aperture (filter 108, filter 104, flap 138) is securely closed (closed via flap 138, is secure inasmuch as claimed) after the closable aperture is filled with the filtration material such that the filtration material remains within the closable aperture (flaps for removal and replacement of filter 106, see para. 0041);
a nose holder (nose clip 110) attached to the interior of the front of the mask member (see Fig. 1), the nose holder having a first and second nose portions (left and right sides of the noseclip), the first and second nose portions being configured to cover the nose of the wearer (can be shaped by the wearer to their desired shape), the nose holder being configured to hug the front of the nose of the wearer (rests on either side of the nose, para. 0045, see Fig. 2 as covers the front as well), the nose holder being formed from a semi-rigid or flexible material (flexible, para. 0045), the nose holder being biased inward and providing tension to the mask member (see Fig. 1).
The neck warmer of Barklow does not explicitly describe a first stitching having a circular shape, the first stitching being adjacent to the top of the mask member, the first stitching forming a seam that in its entirety is spaced from the top of the mask member; a second stitching having a circular shape, the second stitching being adjacent to the bottom of the mask member, the second stitching forming a seam that in its entirety is spaced from the bottom of the mask member; wherein the first stitching and the second stitching are secured respectively to two opposite sides of the mask member; and a third stitching forming a seam that is positioned between the first stitching and the second stitching, the third stitching being secured to the mask member and that the closable aperture being sewn to the mask member.
In related art for neck warmers, Womack describes a first stitching (stitching 126) having a circular shape (is circular), the first stitching being adjacent to the top of the mask member (see Fig. 1), the first stitching forming a seam that in its entirety is spaced from the top of the mask member (where the material is stitched a seam is formed, see Fig. 1); a second stitching (stitching 128) having a circular shape (is circular), the second stitching being adjacent to the bottom of the mask member (see Fig. 1), the second stitching forming a seam (where the material is stitched a seam is formed) that in its entirety is spaced from the bottom of the mask member (see Fig. 1); wherein the first stitching and the second stitching are secured respectively to two opposite sides of the mask member (are on opposite sides of the mask member); and a third stitching (first end and second end 118 joined by stitching, para. 0015) forming a seam that is positioned between the first stitching and the second stitching (joins the ends and thus is between the two stitches), the third stitching being secured to the mask member (is stitched to the mask).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the warmer of Barklow to include the stitching configuration of Womack so that the bottom and top ends could have increased strength (para. 0015, Womack) and the components could form a secure connection at the rear of the garment.
Furthermore, Barklow describes that the outer filter 104 and inner filter 108 are attached to the inner panel 100, but does not explicitly describe how this attachment takes place.
Womack describes that stitching is a known method for attaching components together (for example, stitching 126 and 128).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the warmer of Barklow to have stitched filter 104 and 108, and thus form the aperture as such a combination is merely a combination of prior art elements according to known methods to yield predictable results (see MPEP 2143(I)(A)).  That is, is it is well known that stitching is a form to connect components.

    PNG
    media_image1.png
    719
    668
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    805
    652
    media_image2.png
    Greyscale

Regarding claim 9, the warmer of Barklow as modified includes wherein the flexible material comprises one or more materials selected from the group consisting of: cotton (cotton, para. 0039), microfiber, synthetic fiber, polypropylene, polyethylene, wool (wool, para. 0039), silk, satin, bamboo, rayon, polyester, and poly- urethane.  
Regarding claim 11, the warmer of Barklow as modified includes wherein the mask member comprises material suitable for graphic decoration (cotton is suitable for graphic decoration).  
Regarding claim 12, the warmer of Barklow as modified wherein the mask member comprises at least one of a waterproof material and a water resistant material (wool is water resistant, para. 0039).  

Regarding claim 15, Barklow describes neck warmer (protective garment 140), comprising:
a mask member (outer panel 102 and inner panel 100) having a top, a bottom, a front and an interior (see annotated Figs. 2 and 3), the interior being contoured to fit over the nose and mouth of the wearer (see Figs. 2 and 3), the mask member including a flexible material that is configured to encircle and cover the nose, mouth and neck area of the wearer (see Figs. 2 and 3, para. 0039, stretch fabric), the flexible material around the neck area being capable of stretching over the nose and constricting around the neck (stretchable material, fully capable of constricting around the neck); 
a filtration material having a top edge, a bottom edge and an inner surface (see annotated Fig. 1 below), the inner surface being configured to cover the nose and mouth of the wearer (see Figs. 2 and 3), the filtration material having one or more filter layers (has at least a layer), the one or more filter layers having material sufficient to reduce a presence of certain substances in air that passes through the one or more filter layers (every material can reduce the presence of certain substances that pass through the layers, however, filter 106 specifically recites the ability to reduce inhalation of gases, odors, and particulates, para. 0043); 
a closable aperture (filter 108, filter 104, flap 138) attached to the interior of the front of the mask member, the closable aperture being sized to receive the filtration material (receives filter 106, see Fig. 2 and 3, para. 0041); 
wherein the closable aperture (filter 108, filter 104, flap 138) is securely closed (closed via flap 138, is secure inasmuch as claimed) after the closable aperture is filled with the filtration material such that the filtration material remains within the closable aperture (flaps for removal and replacement of filter 106, see para. 0041);
a nose holder (nose clip 110) attached to the interior of the front of the mask member (see Fig. 1), the nose holder having a first and second nose portions (left and right sides of the noseclip), the first and second nose portions being configured to cover the nose of the wearer (can be shaped by the wearer to their desired shape), the nose holder being configured to hug the front of the nose of the wearer (rests on either side of the nose, para. 0045, see Fig. 2 as covers the front as well), the nose holder being formed from a semi-rigid or flexible material (flexible, para. 0045), the nose holder being biased inward and providing tension to the mask member (see Fig. 1).
The neck warmer of Barklow does not explicitly describe a first stitching having a circular shape, the first stitching being adjacent to the top of the mask member, the first stitching forming a seam that in its entirety is spaced from the top of the mask member; a second stitching having a circular shape, the second stitching being adjacent to the bottom of the mask member, the second stitching forming a seam that in its entirety is spaced from the bottom of the mask member; wherein the first stitching and the second stitching are secured respectively to two opposite sides of the mask member, the first stitching and the second stitching being in spaced parallel relationship; and a third stitching forming a seam that is positioned between the first stitching and the second stitching, the third stitching being secured to the mask member. 
In related art for neck warmers, Womack describes a first stitching (stitching 126) having a circular shape (is circular), the first stitching being adjacent to the top of the mask member (see Fig. 1), the first stitching forming a seam that in its entirety is spaced from the top of the mask member (where the material is stitched a seam is formed, see Fig. 1); a second stitching (stitching 128) having a circular shape (is circular), the second stitching being adjacent to the bottom of the mask member (see Fig. 1), the second stitching forming a seam (where the material is stitched a seam is formed) that in its entirety is spaced from the bottom of the mask member (see Fig. 1); wherein the first stitching and the second stitching are secured respectively to two opposite sides of the mask member (are on opposite sides of the mask member); the first stitching and the second stitching being in spaced parallel relationship (see annotated Fig. 2 below); and a third stitching (first end and second end 118 joined by stitching, para. 0015), forming a seam that is positioned between the first stitching and the second stitching (joins the ends and thus is between the two stitches), the third stitching being secured to the mask member (is stitched to the mask).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the warmer of Barklow to include the stitching configuration of Womack so that the bottom and top ends could have increased strength (para. 0015, Womack) and the components could form a secure connection at the rear of the garment.
Furthermore, Barklow describes that the outer filter 104 and inner filter 108 are attached to the inner panel 100, but does not explicitly describe how this attachment takes place.
Womack describes that stitching is a known method for attaching components together (for example, stitching 126 and 128).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the warmer of Barklow to have stitched filter 104 and 108, and thus form the aperture as such a combination is merely a combination of prior art elements according to known methods to yield predictable results (see MPEP 2143(I)(A)).  That is, is it is well known that stitching is a form to connect components.

    PNG
    media_image1.png
    719
    668
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    805
    652
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    439
    511
    media_image3.png
    Greyscale

Regarding claim 16, the warmer of Barklow as modified includes wherein the flexible material comprises one or more materials selected from the group consisting of: cotton (cotton, para. 0039), microfiber, synthetic fiber, polypropylene, polyethylene, wool (wool, para. 0039), silk, satin, bamboo, rayon, polyester, and poly- urethane.  
Regarding claim 18, the warmer of Barklow as modified includes wherein the mask member comprises material suitable for graphic decoration (cotton is suitable for graphic decoration).  
Regarding claim 19, the warmer of Barklow as modified wherein the mask member comprises at least one of a waterproof material and a water resistant material (wool is water resistant, para. 0039).  
Claims 3, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barklow (US 2016/02513959) in view of Womack (US 20140101822) and Scott et al. (US 20100319096).
Regarding claim 3, the neck warmer of Barklow as modified describes the limitations of claim 3, but does not explicitly describe wherein the closable aperture comprises one or more materials selected from the group consisting of: cotton, microfiber, synthetic fiber, polypropylene, polyethylene, wool, silk, satin, bamboo, rayon, polyester, and poly-urethane.  
Barklow does describe that the material of filter 108 can be moisture wicking (para. 0041) and non-stretch or woven fabric (para. 0060).
In related art for garments, Scott describes that non-stretch fabric such as synthetic wool in a fleece provides moisture wicking properties (para. 0050).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the material of the filter 108 of Barklow to be synthetic fleece wool (synthetic fiber) as described in Scott in order to provide a water-resistant, moisture wicking material that can provide warmth without weight (para. 0050, Scott, see Barklow, para. 0066 describing use in cold weather, para. 0041 moisture wicking, non-stretch or woven, para. 0060).
Regarding claim 10, the neck warmer of Barklow as modified describes the limitations of claim 10, but does not explicitly describe wherein the closable aperture comprises one or more materials selected from the group consisting of: cotton, microfiber, synthetic fiber, polypropylene, polyethylene, wool, silk, satin, bamboo, rayon, polyester, and poly-urethane.  
Barklow does describe that the material of filter 108 can be moisture wicking (para. 0041) and non-stretch or woven fabric (para. 0060).
In related art for garments, Scott describes that non-stretch fabric such as synthetic wool in a fleece provides moisture wicking properties (para. 0050).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the material of the filter 108 of Barklow to be synthetic fleece wool (synthetic fiber) as described in Scott in order to provide a water-resistant, moisture wicking material that can provide warmth without weight (para. 0050, Scott, see Barklow, para. 0066 describing use in cold weather, para. 0041 moisture wicking, non-stretch or woven, para. 0060).
Regarding claim 17, the neck warmer of Barklow as modified describes the limitations of claim 17, but does not explicitly describe wherein the closable aperture comprises one or more materials selected from the group consisting of: cotton, microfiber, synthetic fiber, polypropylene, polyethylene, wool, silk, satin, bamboo, rayon, polyester, and poly-urethane.  
Barklow does describe that the material of filter 108 can be moisture wicking (para. 0041) and non-stretch or woven fabric (para. 0060).
In related art for garments, Scott describes that non-stretch fabric such as synthetic wool in a fleece provides moisture wicking properties (para. 0050).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the material of the filter 108 of Barklow to be synthetic fleece wool (synthetic fiber) as described in Scott in order to provide a water-resistant, moisture wicking material that can provide warmth without weight (para. 0050, Scott, see Barklow, para. 0066 describing use in cold weather, para. 0041 moisture wicking, non-stretch or woven, para. 0060).
Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barklow (US 2016/02513959) in view of Womack (US 20140101822) and Beach (US 618001).
Regarding claim 6, the warmer of Barklow as modified describes the limitations of claim 6, but does not explicitly describe wherein the mask member comprises a leather material. 
In related art for head coverings, Beach describes including a leather band e in order to permit the tightening of the garment over the head of the wearer (Beach, ll. 61-63).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the warmer of Barklow to include the leather strap of Beach in order to permit the tightening of the warmer along the bottom and top so that the garment could be adjusted based on the shape of the user and to prevent ingress of contaminants (see Beach, ll. 90-97 describing stopping foreign objects from entering the hood).
Regarding claim 13, the warmer of Barklow as modified describes the limitations of claim 13, but does not explicitly describe wherein the mask member comprises a leather material.  
In related art for head coverings, Beach describes including a leather band e in order to permit the tightening of the garment over the head of the wearer (Beach, ll. 61-63).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the warmer of Barklow to include the leather strap of Beach in order to permit the tightening of the warmer along the bottom and top so that the garment could be adjusted based on the shape of the user and to prevent ingress of contaminants (see Beach, ll. 90-97 describing stopping foreign objects from entering the hood).
Claims 7, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barklow (US 2016/02513959) in view of Womack (US 20140101822) and Zhu et al. (US 20180001244).
Regarding claim 7, the neck warmer of Barklow as modified describes the limitations of claim 7, but does not explicitly describe wherein the one or more filter layers comprise a paperboard material.
In related art for filtering Zhu describes that a filtering component may include a frame formed from materials such as cardboard, which includes paperboard (para. 0107).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the filter of Barklow to include the frame as described in Zhu in order to provide a frame for the filter 106 so that the filter would maintain its shape during periods of high air velocity (Barklow, para. 0044).  
Regarding claim 14, the neck warmer of Barklow as modified describes the limitations of claim 14, but does not explicitly describe wherein the one or more filter layers comprise a paperboard material.
In related art for filtering Zhu describes that a filtering component may include a frame formed from materials such as cardboard, which includes paperboard (para. 0107).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the filter of Barklow to include the frame as described in Zhu in order to provide a frame for the filter 106 so that the filter would maintain its shape during periods of high air velocity (Barklow, para. 0044).  
Regarding claim 20, the neck warmer of Barklow as modified describes the limitations of claim 20, but does not explicitly describe wherein the one or more filter layers comprise a paperboard material.
In related art for filtering Zhu describes that a filtering component may include a frame formed from materials such as cardboard, which includes paperboard (para. 0107).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the filter of Barklow to include the frame as described in Zhu in order to provide a frame for the filter 106 so that the filter would maintain its shape during periods of high air velocity (Barklow, para. 0044).  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK J. LYNCH/Examiner, Art Unit 3732          

/ALISSA L HOEY/Primary Examiner, Art Unit 3732